Citation Nr: 0024698	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  94-30 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


INTRODUCTION

The veteran had active duty service from April 1943 to 
December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which continued a noncompensable rating for 
service-connected hearing loss.  During the course of the 
appeal, the rating was increased to 10 percent (effective May 
14, 1993) by rating decision in January 1997, and then to 30 
percent (effective May 13, 1999) by rating decision in 
February 2000.  This case was remanded by the Board in 
September 1996.  In May 1998, the veteran testified before 
the undersigned member of the Board in Washington, D.C.  The 
case was again remanded in September 1998.  

By rating decision in March 1999, the RO denied a claim of 
entitlement to an effective date for assignment of the 10 
percent evaluation for hearing loss.  An appeal was not 
initiated from that determination. 


FINDINGS OF FACT

1.  The VA audiometric tests conducted the VAMC Saginaw in 
June 1993, at VAMC Allen Park in May 1994, at VAMC Allen Park 
in November 1996, and at Allen Park in May 1999 reflect the 
most accurate assessment of the veteran's hearing acuity in 
compliance with VA Rating Schedule criteria. 

2.  On VA audiometric testing at VAMC Saginaw in June 1993, 
average puretone decibel loss was 55 in the right ear and 71 
in the left ear; speech discrimination was 100 percent in the 
right ear and 60 percent in the left ear.

3.  On VA audiometric testing at VAMC Allen Park in May 1994, 
average puretone decibel loss was 55 in the right ear and 69 
in the left ear; speech discrimination was 90 percent in the 
right ear and 44 percent in the left ear.

4.  On VA audiometric testing at VAMC Allen Park in November 
1996, average puretone decibel loss was 55 in the right ear 
and 66 in the left ear; speech discrimination was 90 percent 
in the right ear and 52 percent in the left ear.

5.  On VA audiometric testing at VAMC Allen Park in May 1999, 
average puretone decibel loss was 58 in the right ear and 71 
in the left ear; speech discrimination was 80 percent in the 
right ear and 36 percent in the left ear.


CONCLUSIONS OF LAW

1.  Prior to May 13, 1999, the criteria for entitlement to a 
disability evaluation in excess of 10 percent for service-
connected bilateral hearing loss were not met.

2.  From May 13, 1999, the criteria for entitlement to a 
disability evaluation in excess of 30 percent for service-
connected bilateral hearing loss have not been met.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the introduction, the disability evaluation for 
the veteran's service-connected bilateral hearing loss has 
changed twice during the course of the present appeal.  
Although the July 1993 rating decision (from which the 
present appeal arises) continued a noncompensable evaluation, 
a January 1997 rating decision retroactively increased the 
rating to 10 percent, effective May 14, 1993.  Subsequently, 
a February 2000 rating decision increased the rating to 30 
percent, effective May 13, 1999).  The Board must therefore 
consider whether a rating in excess of 10 percent was 
warranted prior to May 14, 1993, and whether a rating in 
excess of 30 percent is warranted from May 13, 1999. 

VA assigns disability evaluations in accordance with the 
Schedule for Rating Disabilities which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When the issue involves a claim for an 
increased rating for hearing loss, the applicable rating will 
be determined by applying the numerical values listed in the 
audiometric examination report to the applicable rating 
tables.  38 C.F.R. § 4.85, Tables VI and VII.  It should be 
emphasized that "assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.."  Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1992).  However, in order to 
evaluate the level of disability and any changes in 
condition, it is nevertheless necessary to consider the 
complete medical history of the veteran's conditions.  
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).

During the pendency of this appeal, VA issued new regulations 
for evaluating impairment of auditory acuity.  These became 
effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
notes, however, that consideration under the revised 
schedular criteria should not be undertaken before such 
criteria became effective.  The effective date rule contained 
in 38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  That is, for any date prior to June 
10, 1999, neither the RO nor the Board could apply the 
revised rating schedule to a claim.  Rhodan v. West, 12 Vet. 
App. 55 (1998); see also VAOPGCPREC 3-2000 (April 10, 2000). 

Under the old criteria for evaluating hearing impairment the 
results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests are considered. 38 C.F.R. § 
4.85.  These results are then charted on Table VI and Table 
VII, as set out in the Rating Schedule.  In order to 
establish entitlement to an increased evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average pure tone decibel loss are met.  The Board has 
compared the previous versions of Table VI and Table VII, and 
the new versions of these tables, and finds that there has 
been no discernable change in them.  Further, it is noted 
that the revisions in the language in 38 C.F.R. § 4.85 do not 
change the method by which Tables VI and VII are interpreted, 
but only describe, in greater detail, how they are applied.  
The Board therefore finds that neither the old nor the new 
version of 38 C.F.R. § 4.85 is more favorable than the other 
in terms of benefit to the veteran.

As to the provisions of section 4.86, in effect prior to June 
10, 1999, it only provided information regarding the fact 
that the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Under the new version effective June 10, 1999, it 
addresses exceptional patterns of hearing loss.  The 
exceptional patterns addressed in that section are when the 
pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  

Before looking to the evidence, the Board observes that one 
of the contentions advanced by and on the veteran's behalf is 
that more weight should be given to certain VA medical 
records from the VA medical facility at Anne Arbor than to 
other VA records.  Specifically, the veteran points to VA 
test results from VAMC Ann Arbor as well as private 
audiometric tests which show significantly different results 
than other VA audiometric tests.  In order to clarify the 
reasons for the discrepancies, the RO obtained a May 1999 
opinion from a VA audiologist.  After reviewing the various 
test results over the previous ten years, the VA audiologist 
reported that she did not believe the discrepancies were due 
to the veteran's lack of cooperation, but rather to some 
difference in procedure in the conduct of the examinations 
themselves.  She stated that VA rating examinations for 
hearing have a standardized testing procedure and that the 
speech audiometry performed at the VAMC Ann Arbor and in 
private testing did not follow the VA guidelines.  The VA 
audiologist indicated that either the wrong word list was 
used, the audiologist performed the word list with monitored 
live voice, and/or no PB max was established.  It was the 
ultimate opinion of the VA audiologist that because of these 
factors, the speech recognition scores underestimated the 
veteran's true speech recognition ability.  Also of record is 
a November 1996 opinion by another VA audiologist which 
essentially sets forth the same finding that the private test 
results show that the tests were based on differences in 
testing procedures and materials.  After reviewing these two 
VA audiologist opinions, the Board finds that the VA 
audiometric tests conducted in June 1993, May 1994, November 
1996, and May 1999 most accurately reflect the veteran's 
hearing acuity during the appeal period. 

A.  From May 14, 1993.

By rating decision in June 1992, service connection was 
established for bilateral hearing loss and a noncompensable 
evaluation was assigned.  On May 14, 1993, the RO received a 
communication from the veteran indicated that his hearing had 
become worse and that he was requesting an increased rating.  

The veteran was afforded VA audiometric testing at VAMC 
Saginaw in June 1993.  At that time, the average puretone 
decibel loss was 55 in the right ear and 71 in the left ear; 
speech discrimination was 100 percent in the right ear and 60 
percent in the left ear.  Applying pertinent rating criteria 
to these results shows that the veteran had Level I hearing 
acuity in the right ear and Level II hearing acuity in the 
left ear.  In such a case, a noncompensable rating is 
warranted.  The RO continued the noncompensable rating in its 
July 1993 rating decision, and the present appeal ensued. 

The veteran underwent additional VA audiometric testing at 
VAMC Allen Park in May 1994.  The average puretone decibel 
loss was 55 in the right ear and 69 in the left ear; speech 
discrimination was 90 percent in the right ear and 44 percent 
in the left ear.  These results reflected Level I hearing 
acuity in the right hear and Level VIII hearing acuity in the 
left ear, and under Table VII a noncompensable rating was 
warranted.  

Subsequent VA audiometric testing at VAMC Allen Park in 
November 1996 showed an average puretone decibel loss of 55 
in the right ear and 66 in the left ear; speech 
discrimination was 90 percent in the right ear and 52 percent 
in the left ear.  These results corresponded to Level II 
hearing acuity in the right ear and Level VIII hearing acuity 
in the left ear, and under Table VII a 10 percent rating was 
warranted.  Code 6100.  The RO made the 10 percent rating 
effective May 14, 1993 (the date of the veteran's increased 
rating claim).  However, there is clearly no basis for 
finding that a rating in excess of 10 percent was warranted.  

B.  From May 13, 1999.

On VA audiometric testing at VAMC Allen Park in May 1999, 
average puretone decibel loss was 58 in the right ear and 71 
in the left ear; speech discrimination was 80 percent in the 
right ear and 36 percent in the left ear.  These test results 
reflected Level IV hearing acuity in the right ear and Level 
IX hearing acuity in the left ear.  Under Table VII, a 30 
percent rating, but no higher is applicable in such a case.  

In view of the June 10, 1999, changes to the rating criteria 
for hearing impairment as reflected in 38 C.F.R. § 4.86, the 
Board acknowledges that the May 1999 audiometeric testing 
showed an exceptional pattern in the left ear as the pure 
tone threshold at 1000, 2000, 3000, and 4000 Hertz was 55 
decibels or more.  However, applying such findings to Table 
VIa, the 71 percent discrimination score in the left hear 
would only result in Level VI hearing acuity, whereas Level 
IX is warranted for left ear hearing acuity under Table VI.  
There is thus no benefit to the veteran by applying the new 
38 C.F.R. § 4.86 from June 10, 1999, on. 

As noted earlier, evaluations of hearing loss are 
accomplished by a mechanical application of the rating 
criteria.  Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992).  The test results found to be most valid do show a 
decrease in hearing acuity over the years, but the RO has 
increased the rating from noncompensable to 10 percent and 
then from 10 percent to 30 percent in recognition of the 
audiometric test results.  There is, however, no basis for 
assignment of even higher ratings at this time.  Should the 
veteran's hearing loss become worse in the future, then he 
may always advance an increased rating claim.  

In reaching this decision, the Board has considered the 
provisions of 38 U.S.C.A. § 5017(b), but there is not such a 
state of equipoise of the positive and the negative evidence 
to otherwise permit a favorable determination. 


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

